Title: To George Washington from Thomas Paine, 2 October 1783
From: Paine, Thomas
To: Washington, George


                        
                            Sir
                            Philadelphia  Octr 2d 1783
                        
                        I have drawn up the inclosed with a design of presenting it to the Committee to whom a letter of mine to
                            Congress was referred, and who have delivered in a report, as mentioned in my former letter to your Excellency. I have not
                            read the Narrative over since I wrote it. A Man’s Judgment in his own behalf, situated as I am, is very likely to be
                            wrong, and between the apprehensions of saying too little, or too much, he probably errs in both.
                        What I can best say in favor of it, is, that it is true, and contains matters which I wish Congress to know,
                            and tho’ there is an awkwardness in the information coming from me, yet, as it cannot come from any body else, I feel an
                            excuse to myself in doing it. I have shewn it to no person whatever, nor mentioned it to any one except Mr R. Morris
                            who advised the measure, and for that reason wished it to be done without his knowing any thing further of it. Therefore
                            as it is yet in Embryo, should there be any thing in it that might be thought improper I shall be much obliged to you to
                            point it out to me.
                        The Case, as it appears to me turns thus. If Congress and the Country are disposed to make me any
                            acknowledgments, it is right and necessary  they should know what the narrative mentions and if not, it will serve to
                            exculpate me, in the opinion of future Congresses, from the implied demerit which the neglect of former ones serve to lay
                            me under, and these are the points I chiefly had in view in drawing it up. Mr Clarke and Mr Peters, who are of the
                            Committee, were earnest with me to communicate myself to them freely and had proposed my meeting them on the Monday on
                            which the Alarm of the soldiers happened at Philadelphia. This of Consequence prevented it, and I then proposed doing it
                            in writing, and, therefore as I am under the obligation of presenting something to the Committee, from whom it will
                            probably come before Congress, my wish to your Excellency is that you would give me your Confidential opinion whether I
                            am acting in or out of Character in what I have drawn up for that purpose.
                        My Land-lord where I lodged at Philadelphia having removed from the house, occasioned my coming to Town to
                            pack up my things, after which I shall return to Borden Town, and hope, in a few days to have the happiness to see you
                            well at Rocky Hill. I am now at Col. Biddle’s-- General Greene is come to Annapolis, and I hope for the opportunity of
                            seeing him before I leave Town, as I understand from Col. Pettit that his health is on the recovery.
                        We have no news here. The definitive Treaty and Treaty of Commerce are long in compleating. I suppose the
                            British begin to find out the weak part of America: the imprudent Conduct and publications of Rhode Island have, among
                            other things, served to shew it. The British, I believe, would have had no Idea of superior advantages in a Treaty of
                            Commerce, had they not discovered, that the authority of Congress was not sufficient to control or prevent them.
                        Tho’ I am most exceedingly obliged to you for your good opinion and kind disposition towards me, yet I have
                            not a great deal of expectation from Congress. The Constant Coldness they have shewn in every thing which respects me,
                            does not, I am apt to think, arise from my not having done enough, but too much; Many of them, hitherto, were not friends
                            to fame in Individuals, and perhaps less so to me, because that which I gained, or rather, could not
                            avoid, tho’ a service to them, was in a line which bordered too nearly on their own. So far as this is a reason it
                            makes the Case the harder; yet I cannot help thinking there is some truth in it. I am, with every Wish for your Health and
                            Happiness your Excellency’s much obliged and obt Humble servant
                        
                            Thomas Paine
                        
                    